DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Armes, Patent No: US 10,576,220 B2) fails to teach decoding logic coupled to the command logic to generate a driver command for a selected type of electromechanical actuator based on the actuation command and in combination with the other limitations of the base claim.
As to claim 9, the prior art of record(s) (closest prior art, Armes, Patent No: US 10,576,220 B2) fails to teach duty cycle measurement logic coupled to the input terminal to measure the duty cycle to obtain a commanded actuation state value; and duty cycle decoding logic coupled to the duty cycle measurement logic and the driver circuitry to convert the commanded actuation state value to a driver command for the electromechanical actuator and provide the driver command to the driver circuitry, wherein the driver circuitry provides output signals at the plurality of output terminals in accordance with the driver command and in combination with the other limitations of the base claim.
As to claim 15, the prior art of record(s) (closest prior art, Armes, Patent No: US 10,576,220 B2) fails to teach determining a commanded actuation state value based on a characteristic of the input command signal; generating driver command signals based on the commanded actuation state value and an actuator type associated with the electromechanical actuator and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement
Examiner acknowledges and verifies the drawings dated 11/15/2019 and IDS dated 11/15/2019 & 05/03/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	06/28/2022